Election/Restrictions
This Office Action details a Restriction Requirement and Two Election of Species Requirements. This application is a 35 U.S.C. §371 National Stage Filing of International Application No. PCT/US2019/032292, filed 14 May 2019, which claims priority to US Provisional Application No. 62/671,047, filed 14 May 2018.
The preliminary amendment filed 13 July 2021 is acknowledged. Claims 1, 2, 4, 6, 7, 24, 26, 27, 51, 77, 84, 92, 106, 151, 152, 156, 160 and 195-197 are pending in the current Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. 	Claim(s) 1, 2, 4, 6, 7, 24, 26, 27, 51, 77, 84, 92, 106, 151, 152, 156,  195 and 196, drawn to a compound of formula (I), (II), (III), (IV) or (V);

II.	Claim(s) 160, drawn to a method for treating a disease or disorder in a patient comprising administering to the patient in need thereof a therapeutically effective amount of a compound or composition of claim 1;


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

The chemical compounds of Groups I, II, III, IV and V do not share a common structural feature. 

    PNG
    media_image1.png
    154
    237
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    152
    256
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    156
    245
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    150
    239
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    118
    280
    media_image5.png
    Greyscale
.
	Formulas (I)-(III) have a carbohydrate glycosidically conjugated to a common biaryl ring system. These differ from formula (IV) because the biaryl ring system is attached to a carbocycle rather than a carbohydrate (two distinct chemical classes). Formulas (I)-(IV) have a structurally distinct biaryl ring system from the coumarin ring system of formula (V). 
	Groups I and II are drawn towards compounds of formulas (I)-(V), while Group III is drawn towards preparing a compound of Formula (I), (II) or (III). Thus, a common structure is not present between all the compounds encompassed in Groups I/II and Group III. 

With respect to the common technical feature among Groups I, II and III: the compound of Formula (I) is a common technical feature.  The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

    PNG
    media_image6.png
    531
    358
    media_image6.png
    Greyscale
 (col. 28).
Compound 11a for example reads on present claim 1, Formula (I) when n is 1, Y1 is a C2 alkanediyl, Y2 is O, R1 is H, R2 is H, R3 is -NR11R11’, R11 is hydrogen and R11’ is a substituted acyl, R4 is H, R5 is H and R6 is H, R7 is alkyl, R8 is OMe (alkoxy), R9 is OH and R10 is OH, X1 is CH and X2 is CH. 
While compounds 11a-q contain a geminal alkyl group at C5 of the carbohydrate (R7 as alkyl), Blagg et al. teach a general formula I having R4 and R5 with R4 and R5 being hydrogen or alkyl (not a geminal alkyl).  
As such, the shared technical feature does not make a contribution over the prior art with respect to an inventive step in view of Blagg et al. Consequently, the product lacks a special technical feature as defined by PCT Rule 13.2 as it does not possess an inventive step over the teachings of the prior art.

Species Election
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single species to which the claims must be restricted.
I.	First species of compound of claim 1 (of formula (I), (II), (III), (IV) or (V). For instance, if a derivative of formula (I) is elected, the response to the election requirement should include the name of the compound (if provided in the specification), a structure of the compound, and an explanation as to how the structure of the compound is a species of the formula (I), i.e. how each variable is defined; 
II.	Second species of disease or disorder.	

If Applicant elects Group I or III, Applicant is required to further elect a First species of compound.
If Applicant elects Group II, Applicant is required to further elect a First species of compound, and Second species of disease/disorder.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623